Citation Nr: 1230541	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  04-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2004, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In June 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

The case was previously before the Board in July 2010, and was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran did not serve in the Republic of Vietnam, nor is there competent or persuasive evidence of herbicide exposure during his service in Thailand. 

2.  Diabetes mellitus was initially documented many years after service, and there is no clinical evidence to link it to service.

CONCLUSION OF LAW

The requirements for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this appeal, in an April 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  An October 2007 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The case was thereafter readjudicated in April 2009.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, private treatment records, and hearing transcripts.  The RO and AMC also made exhaustive efforts to confirm the Veteran's placement during service at or near the in Vietnam through military sources, and an April 2012 Memorandum details such efforts and responses obtained from the various sources.  In addition, the Veteran has submitted lay evidence, articles, and other documents to support his claim. 

This matter was most recently before the Board in July 2010, when the case was remanded to the RO via the Appeals Management Center (AMC).  The purpose of this remand was to make additional attempts to verify the Veteran's alleged flight into Tan Son Nhut Air Base in Vietnam.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in April 2012, which confirmed the previous denial.  

The Board recognizes that the Veteran was not afforded a VA examination regarding this claim.  However, there is no dispute that the Veteran currently suffers from diabetes.  The Veteran does not argue that his diabetes was diagnosed during service or within one year following discharge from service.  Rather, he argues that the condition is due to Agent Orange exposure during service.  As a VA examination would not provide information relevant to the question of actual exposure during service, an examination is not needed to make a determination on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served 90 days or more during a period of war and diabetes mellitus becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to an herbicide agent during that service.  When such a veteran develops type II diabetes mellitus to a degree of 10 percent or more within the specified period, the disorder may be presumed to have been incurred during service. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  

A Memorandum for the Record concerning herbicide use in Thailand during the Vietnam era, included in the Veteran's claims file, shows that limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964, near the Pranburi Military Reservation.  The Memorandum further shows that tactical herbicides, such as Agent Orange were not used or stored in Thailand.  There are no records of tactical herbicide spraying by Ranch Hand or Army Chemical Corps aircraft in Thailand after 1964.  There was sporadic use of non-tactical or commercial herbicides used within the base, on small-scale brush or weed clearing activity along the flight line or around living quarters in Thailand. However, these were not tactical herbicides and only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of Base Civil Engineer were used.

The Veteran contends that he was exposed to Agent Orange during his military service while serving in U-Tapao, Thailand in 1973, 1974 and 1975 and that he was exposed to Agent Orange when his plane landed at Tan Son Nhut Air Base, Vietnam, in either 1973 or in February, March, or June of 1974.  The Veteran was assigned to the 307th Organization Maintenance Squadron.  Duty or temporary assignments in Vietnam are not demonstrated in the Veteran's military records.  

Following his discharge from service, the Veteran was first diagnosed with type II diabetes mellitus in January 2003, as documented by VA treatment records.

The Veteran testified before a Decision Review Officer in October 2004.  During his hearing the Veteran explained that to the best of his recollection, in February or March 1974, he flew into Tan Son Nhut airbase to pick up an aircrew where he refueled and returned to U-Tapao, Thailand.  

During his June 2010 videoconference hearing, the Veteran stated that he was stationed in U-Tapao, Thailand in 1974 and 1975 and that the last mission he stopped in Tan Son Nhut Air Force Base.  He stated that he was additionally exposed to Agent Orange during his service in Thailand, and described that the base was sprayed often and that all of the grass and weeds around the perimeter were dead.  

In a June 2010 statement the Veteran reported that his last combat mission was flown over Vietnam and diverted into Tan Son Nhut in June 1974 where he picked up flight crews and walked around the aircraft for about 45 minutes to inspect the airframe.  The Veteran further stated that while stationed at U-Tapao he inhaled spray which he was told was used to kill bugs.  

In June 2010 the Veteran submitted a treatise entitled "Agent Orange: A Question of Guilt and Liability" which reported on the use of Agent Orange as well as studies regarding the effects of Agent Orange.  The Veteran also submitted an article entitled "Agent Orange Update" which reported upon studies conducted to determine heath problems in relation to the use of spraying programs and the flaws in such studies.

The record includes an October 2011 letter from D.W., who reports that his brother J.W. served with the Veteran.  D.W. stated in his letter that his brother and the Veteran flew into Tan Son Nhut in June 1974.

The Board finds that all necessary efforts have been made to determine whether the Veteran's claimed Vietnam service could be verified.  The RO/AMC contacted the U.S. Army & Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), Air Force Historical Research Agency (AFHRA), and the Headquarters of the Air Force Personnel Center (AFPC) in attempting to verify the Veteran's alleged flight into Tan Son Nhut Air Base in Vietnam in February, March, or June 1974, while assigned to the 307th Organization Maintenance Squadron.

The JSRRC, NARA, and AFHRA all responded to the RO's verification request with a negative reply.  

In January 2011, the AMC sent an email to the Air Force Historical Research Center (AFHRC) in order to determine whether the department could verify whether the Veteran flew into Tan Son Nhut Air Base in February, March, or June 1974.  

In a February 2011 response, the AFHRC responded that following a careful review of the official history of the 307th Strategic Ring and the 340th Consolidated Aircraft Maintenance Wing (the unit to which the 307th Organizational Maintenance Squadron was assigned), he determined that Tan Son Nhut was closed to United States Air Force forces by 1974 in accordance with the Peace Treaty of 1973.  Further, he stated that the 307th Strategic Wing only had B-52 bombers assigned and that since there were only B-52 bombers assigned at U-Tapao in 1974, two issues were noteworthy:  1) crew chiefs did not fly with the B-52s and 2) B-52s were prohibited from flying anywhere over or landing on Vietnam soil, in accordance with the 1973 Peace Treaty.  

Responding to a follow-up email from the AMC, in February 2011 the AFHRC stated that the Veteran's file demonstrated three sets of temporary duty (TDY) orders issued on November 1973, December 1973 and January 1974.  He stated that the squadron was the 17th Organizational Maintenance Squadron which definitely put the Veteran on a TDY flight status that specified KC-135 tankers.  He further answered that KC-135 aircraft, like the B-52 bombers, were considered high priority for national defense resources and were prohibited from landing in Vietnam unless some emergency demanded it.  He stated that the KC-135's operated from Guam, Okinawa, Taiwan, and Thailand and always took off and landed in those countries.  He stated further that, if orders were from November and December 1973 and January 1974, he could not go to Vietnam since all Air Force flying units were out of Vietnam by July 1973 in accordance with the Vietnam Peace Treaty.  The Veteran was informed of these findings in his April 2012 supplemental statement of the case.  

In May 2012, the Veteran submitted a statement in which he stated that the Air force should have proof that he flew into Vietnam and further stated that he had previously stated that he was in Tan Son Nhut in 1973, prior to their closing orders.  

The preponderance of the evidence does not demonstrate the Veteran was exposed to Agent Orange in Thailand or that he stepped foot into Vietnam.  

Turning first to the issue of whether the Veteran served in Vietnam, the Board finds that the preponderance of the evidence is against a finding that the Veteran landed in Tan Son Nhut. 

Supporting the Veteran's claim that he landed in Tan Son Nhut are the Veteran's own statements and the statement provided by D.W.  Considering this lay evidence, the Board notes initially that the Veteran is shown to have first claimed exposure to Agent Orange in March 2003.  On his application form he indicated he had served in Vietnam on 2 temporary duties and second enlistment period.  However, in his April 2003 statement, he indicated he served 3 tours in U-Tapao Thailand-102 days in 1973, 107 days in 1974, and from August 15, 1974 to July 26, 1975.  At times he has been unsure of the month in which he claims he flew into Vietnam.  Notably, following multiple assertions that he flew into Vietnam in 1974, the Veteran then stated that he in fact flew there in 1973, following receipt of the April 2012 supplemental statement of the case which noted that Tan Son Nhut was closed in 1974.  The change in contentions, when considered with a nearly 30 year gap between service and his assertion, along with military histories revealing no evidence of temporary duty in Vietnam and that the type of aircraft would not have landed in Vietnam absent an emergency (which is not a contention here), renders the Veteran's recall and contentions unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and the significant time delay between the affiants' observations and the date on which the statements were written).  

The Board notes that D.W. has stated that his brother served with the Veteran and that they landed in Vietnam in June 1974.  This secondhand assertion that was made nearly 40 years after the event in question and which is unsupported by, and in fact, seemingly contradicted by, military evidence of record, is of little, if any, probative value.  Id. 

In this case the Board finds that the evidence in favor of the Veteran's contention that he was in Vietnam lacks credibility and/or reliability.  Further, the Veteran's service records, including performance evaluations during the period in question, are wholly silent as to any record of a landing in Vietnam.  Moreover, an exhaustive search to find records which might support this assertion has found no support for the contention, and in fact, suggest that the planes associated with his unit were not permitted to land in Vietnam.  Notably, as shown by the findings of the AFHRC, Tan Son Nhut was closed to Air Force forces during the time in which the Veteran first claimed that he flew to that base, in 1974.  Further, regarding his later claim that he flew into Tan Son Nhut in 1973, the AFHRC noted that the TDYs assigned to the Veteran in 1973 occurred after the closing of Tan Son Nhut as well.  Accordingly, the preponderance of the persuasive and probative evidence is clearly against a finding that the Veteran was in Vietnam.  

The Board further finds that the preponderance of the evidence is against finding that the Veteran was exposed to herbicides during his service in Thailand.  Department of Defense information shows that limited testing of tactical herbicides was conducted in Pranburi, Thailand from April to September 1964, that tactical herbicides were not stored in Thailand, and there are no records of tactical herbicide spraying by Ranch Hand or Army Chemical Corps aircraft in Thailand after 1964.  The Veteran was in Thailand nine or more years after the limited testing of tactical herbicides near the Pranburi Military Reservation.  Therefore, the Veteran is not presumed to have been exposed during his service in Thailand.    

While the Veteran suggests that the bug spray and defoliants used in Thailand were herbicides, the record does not reflect that the Veteran has any specialized knowledge in identifying chemical compounds or determining whether the pesticides he alludes to were in fact herbicides.  Moreover, the Department of Defense has indicated that no tactical herbicides were used after 1964.  Such official records are more probative and persuasive than the Veteran's contentions on this point. 

As the Board finds that the Veteran did not serve at any time in Vietnam and there is no competent evidence establishing that he was exposed to herbicides such as Agent Orange in Thailand, the presumptions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011) are inapplicable.  

Finally, the service treatment records are negative for complaints or findings pertaining to diabetes mellitus.  The initial clinical evidence of diabetes was in January 2003, approximately 30 years following the Veteran's discharge from service.  The Veteran does not contend and the evidence does not show that he suffered from diabetes during service or within one year following discharge from service.  Moreover, there is no evidence suggesting that his diabetes is related to service on a theory other than Agent Orange exposure.  

In summary, the preponderance of the evidence is against a finding that the Veteran served in Vietnam, or that the Veteran was exposed to herbicides during his service in Thailand.  Moreover, the evidence does not show, and the Veteran does not contend, that his diabetes arose during service or for many years thereafter, or is otherwise related to service.  Therefore, the claim for service connection for diabetes mellitus is denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as a result of exposure to herbicides, is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


